Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 9 December 1824
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Respected Sir,
Custom House Boston
Dec. 9. 1824—
I received, by the Schooner Franklin, from Dodge & Oxnard, of Marseiles, five cases & one cask of wine, which I have shipped, on board the Schooner Virginia, to the care of Col. B. Peyton in Richmond.The expenses have been as follows.Freight from Marseiles8.80–Wharfage, drayage &c.1.61Duties20.89Dollars = 31.30Enclosed is a letter from the shippers in France, & the invoice.I hope my father will be able to make you a visit, while he is in Washington, which he contemplated doing, with much pleasure—previous to his departure?I am very happy to perceive, from your report to the Legislature of Virginia, that the university, which you have so honorably labored to establish, will soon be in operation;—a glorious monument of the munificence of the state & of your real & distinguished efforts for the progress & diffusion of intelligence—the foundation of our free institutions, & the soul of liberty.With the most profound veneration for your public & private worth I have the honor to be your most obt. St.H. A. S. Dearborn